Exhibit 99.1 10758 W. Centennial Rd. Suite 200 Littleton, CO 80127 Phone: 720.981.4588 Fax:720.981.5643 www.ur-energy.com Press Release Ur-Energy Reports Second Quarter Results Littleton, Colorado (Marketwire – July 30, 2010) Ur-Energy Inc. (TSX:URE, NYSE Amex:URG)(“Ur-Energy” or the “Company”) announces it has filed the Company’s Unaudited Interim Consolidated Financial Statements and Management’s Discussion & Analysis, for the period ended June 30, 2010, with Canadian securities authorities on SEDAR at www.sedar.com and with the U.S. Securities and Exchange Commission at www.sec.gov.
